923 F.2d 849Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.George William LAWHON, Defendant-Appellant.
No. 89-5011.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1990.Decided Jan. 17, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Bryson City.  Richard L. Voorhees, District Judge.  (CR-88-38-B)
Brenda G. Brewer, Hunter & Large, Bryson City, N.C., for appellant.
Jerry Wayne Miller, Office of the United States Attorney, Asheville, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
George William Lawhon was arrested for driving while impaired, driving on a suspended license, and illegal possession of a loaded weapon in the Great Smoky Mountains National Park, a federal enclave.  Lawhon was charged in the district court under 18 U.S.C. Sec. 13, and pled guilty.  The district court initially sentenced him to serve a term of eight months, but amended the sentence to twelve months, all but forty-five days suspended, plus supervised probation for two years.  The conditions of parole ordered Lawhon to not violate a federal or state law.


2
While on work release, Lawhon was again arrested and convicted of driving while impaired.  The district court revoked probation and reinstituted the original eight-month term with credit for time served.  The court dismissed all fines except the $125 ($25 for each of the five counts) assessment.


3
Counsel for Jones filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), representing that there are no arguable issues of merit in this appeal.  Jones was notified by his attorney of his right to file a supplemental brief, but failed to exercise his right.


4
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.*


5
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that the appointed attorney inform his client in writing of his right to petition the Supreme Court for a writ of certiorari.  See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A.  If requested by the client to do so, counsel should prepare a timely petition for such a writ and take such steps as are necessary to protect the rights of the client.


6
Because the record discloses no reversible error, we dispense with oral argument and affirm the order of the district court revoking probation.


7
AFFIRMED.



*
 We deny Lawhon's counsel's motion to withdraw and Lawhon's pro se motion for new counsel.  Lawhon is no longer in custody and his motion for bail pending appeal is moot